Citation Nr: 1420991	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-31 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent prior to June 8, 2010, and a rating in excess of 40 percent from June 8, 2010, for prostate cancer.

2. Entitlement to a rating in excess of 10 percent for anemia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from August 1950 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for prostate cancer with anemia and assigned a 20 percent rating, effective from October 28, 2008.  

By October 2011 rating decision, the RO granted a 40 percent rating for prostate cancer, effective from June 8, 2010, and also assigned a separate 10 percent rating for anemia associated with prostate cancer.  In the October 2011 rating decision, the RO noted that although anemia was previously included with the evaluation of prostate cancer, the evidence of record showed that a separate compensable rating was now warranted for anemia.  The RO also noted that the assignment of a 10 percent rating for anemia was effective April 1, 2010, the date the medical evidence of record showed that a compensable rating was warranted.  By letter dated October 20, 2011, the Veteran was notified of the separate rating assigned for anemia.  Thereafter, by a letter dated December 5, 2011, the Veteran expressed his disagreement with the rating assigned for the service-connected anemia.  As a statement of the case (SOC) has yet to be issued with regard to a higher rating for the service-connected anemia, it must be remanded so that an SOC may be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also notes that the Veteran has submitted numerous letters in which he has questioned the combined disability rating assigned for his service connected disabilities, and contends he should be entitled to a 100 percent combined disability rating.  He has on several occasions indicated that he was awarded a 40 percent rating for malignant neoplasms (in addition to the 40 percent for prostate cancer), but he claimed that the 40 percent for malignant neoplasms was not included in the combined percentage determinations.  The record reflects, in accordance with the Combined Ratings Table, that all of the Veteran's service-connected disabilities combined to an 80 percent rating, effective from October 28, 2008, and to a 90 percent rating, effective from June 8, 2010.  38 C.F.R. § 4.25.  There is no indication in the record that service connection is in effect (or has been in effect) for malignant neoplasms, rated as 40 percent disabling.  Further, a review of the record shows that the only issues that are before the Board at this time are as set forth on the front page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

1. Prostate Cancer

The Veteran essentially contends he should be entitled to a higher rating for his service-connected prostate cancer.  In a letter dated in October 2011, the Veteran reported that his nocturia had gotten worse, that at night he voided 5 to 10 times, averaging 8 times within an 8 hour period, and that his condition was the same during the day.  He reported he had been wearing pampers since January 2011, and that he had to change them 6 to 8 times daily.  

The record reflects that the RO attempted to schedule the Veteran for a VA QTC examination in early 2014, but was unable to do so.  It is not completely clear why this was not accomplished.  In a notice of cancellation dated February 6, 2014, submitted by QTC Medical Services, it was noted that the Veteran wanted to be rescheduled to a provider closer to home, that the Veteran was advised that the provider was "scheduling in March" and was also advised that QTC could not reschedule the Veteran to March.  It was noted that the Veteran did not want to make the trip to Atlanta, and that he and his wife were elderly and could not make the commute.  QTC advised the Veteran that they could cancel his case, and that he could contact his local VA office and see if he could be "resubmitted or scheduled local".  Thereafter, in a report of general information dated February 11, 2014, it was noted that the Veteran called to ask that the QTC examination scheduled for February 10, 2010, at the Atlanta VAMC, be rescheduled to an office closer to where he was.  It was noted that the Veteran was 80+ years old and was having problems traveling, but that there were facilities much closer, such as the Chattanooga clinic.  It appears that no further action was taken on the Veteran's request to reschedule, as eight days later, the Veteran's claims folder was sent to his representative to prepare a statement (VA Form 646).  In light of the Veteran's request to reschedule a VA examination at a location closer to him, and the lack of  any commentary or findings from the RO with request to the feasibility of rescheduled the VA examination to a closer location, the Board finds that a remand is necessary to either schedule the Veteran for an appropriate VA examination closer to his house, or to specifically note why this cannot be done.

The Board also notes that in support of his claim, the Veteran submitted treatment records from a private urologist, Dr. Benton, dated through May 2010 only; copies of his (the Veteran's) voiding log from June 2010; and a letter from Dr. Benton dated in June 2010, which suggest a worsening of the Veteran's urinary symptoms.  The Veteran also reported he was seen by Dr. Benton in July 2010, and also that in November 2010 he was seen for a physical examination, to include blood work, at Hamilton Family Medical.  Thus, on remand, a request for any outstanding pertinent treatment records must be made.  

2. Anemia

The record reflects that the Veteran has expressed disagreement with the October 2011 RO decision, which granted a separate 10 percent rating for anemia associated with prostate cancer.  The Board notes that in support of his claim for a higher rating for anemia, the Veteran submitted private treatment records showing that in August 2011 he underwent a physical examination, which included blood work that revealed an elevated hemoglobin level, which led to him needing a blood transfusion.  However, pursuant to Manlincon v. West, supra, the Veteran must first be provided with an SOC regarding entitlement to a higher rating for anemia, so that he has the opportunity to perfect this appeal.  Thereafter, if the appeal is perfected, only then should the issue be further developed and be returned to the Board for appellate review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran and his representative should be provided an SOC on the issue of entitlement to a rating in excess of 10 percent for anemia.  If, and only if, a substantive appeal is filed, this issue should be further developed, as needed, and returned to the Board for appellate review.

2. Ask the Veteran to provide updated information as to any recent treatment (since May 2010) he may have received for residuals of his prostate cancer as well as for his anemia (if a substantive appeal is filed to place this issue in proper appellate status).  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  This should specifically include the physical examination at Hamilton Family Medical and blood work at Quest Diagnostic that the Veteran reported he underwent in November 2010, as well as the July 2010 treatment record from Dr. Benton.  Negative replies should be requested.  

3. Schedule the Veteran for an appropriate VA examination  to ascertain the current severity of any residuals of prostate cancer, to the extent possible the examination should be conducted at a facility closer to the Veteran's location.  The examiner must review the claims folder and note that such review has occurred.  Any necessary studies or tests should be performed.  All pertinent pathology and clinical findings should be annotated in the examination report.  Following the examination, the examiner must address whether the Veteran wears an appliance to control urinary leakage, as well as the frequency that the Veteran has had to change any absorbent materials.  

4. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

